Case: 13-13775   Date Filed: 07/12/2016    Page: 1 of 43




                                                                    [PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-13775
                     ________________________

              D.C. Docket No. 8:10-cv-02366-SDM-MAP



JOHNNY L. MARSHALL,

                                              Petitioner - Appellant,

versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                        Respondents - Appellees.
                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (July 12, 2016)
                Case: 13-13775       Date Filed: 07/12/2016      Page: 2 of 43


Before TJOFLAT and ROSENBAUM, Circuit Judges, and RESTANI, * Judge.

TJOFLAT, Circuit Judge:

          Johnny Marshall appeals the District Court’s denial of his petition for a writ

of habeas corpus seeking to vacate, pursuant to 28 U.S.C. § 2254, his Florida

conviction and sentence for armed robbery with a firearm. The issue before the

District Court and now on appeal is whether the Florida courts unreasonably

applied the Supreme Court’s decision in Strickland v. Washington, 466 U.S. 668,

104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), in concluding that Marshall’s attorney

did not render ineffective assistance of counsel by failing to move the trial court to

suppress an eye-witness identification on the ground that it was obtained in

violation of the Fourth Amendment. 1 The District Court concluded that the Florida

courts’ application of Strickland was not unreasonable. We agree and accordingly

affirm.

                                               I.

                                               A.

       On June 15, 1998, a Pizza Hut take-out and delivery facility on Overlook

Drive in Winter Haven, Florida was robbed. Around 10:50 p.m., ten minutes



       *
          Honorable Jane A. Restani, Judge for the United States Court of International Trade,
sitting by designation.
        1
          The Fourth Amendment is applicable to the states by virtue of its incorporation through
the Fourteenth Amendment. Mapp v. Ohio, 367 U.S. 643, 655, 81 S. Ct. 1684, 1691, 6 L. Ed. 2d
1081 (1961).
                                               2
               Case: 13-13775       Date Filed: 07/12/2016      Page: 3 of 43


before the Pizza Hut was set to close, a man walked inside, apparently to place an

order for a large cheese pizza. Geraldine Jenkins, an employee of Pizza Hut, was

the only person in the restaurant at the time and was occupied in the back of the

building.2 Jenkins eventually came out to greet the man and took his order. When

Jenkins told the man the price for the pizza, he stared at her. Jenkins repeated the

price, and in response, the man lifted up his shirt to display a gun placed inside the

waistband of his pants. He asked her, “Do you know what this is?” Jenkins

responded that she did. The man told Jenkins that he wanted money. Jenkins took

money out of the cash register, counting it slowly so as to stall for time for the

delivery driver to return from a delivery. The man told Jenkins that she did not

need to count the money—that he would count it at home. Jenkins gave him the

money, around $260, and he told her to turn around with her hands down and walk

toward the back of the building as he exited. After he left, Jenkins pressed the

alarm. She then tried to phone her manager with no luck. Reaching her assistant

manager, she explained what had happened. She then called her husband, who

called the police.

       Deputy Thomas Van Sciver of the Polk County Sheriff’s Office arrived soon

thereafter and took a description of the perpetrator from Jenkins. Jenkins described

the perpetrator as a black man, around the age of twenty-two, with a height of

       2
         The following facts describing what occurred during the robbery derive primarily from
Geraldine Jenkins’s testimony at trial.
                                              3
                Case: 13-13775       Date Filed: 07/12/2016        Page: 4 of 43


approximately 5’4”, weighing approximately 115 pounds, dark-skinned, brown-

eyed, with black hair and wearing a maroon shirt, black pants, and a white hat.

Deputy Van Sciver issued a “Be on the Lookout” warning (“BOLO”) with

Jenkins’s description of the man to the police officers in the area.

       Around midnight, Deputy Darrell Horne, also of the Polk County Sheriff’s

Office, was dispatched to investigate a suspicious vehicle in an industrial park with

closed warehouses and repair shops about a half of a mile from the Pizza Hut.3

Deputy Horne drove his squad car to investigate and found Marshall and Benjamin

Ivey in a truck in front of a closed auto-repair shop. The truck had no license

plates, but instead had a piece of cardboard in the window. 4 Deputy Horne

initiated a Terry stop. See Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d
889 (1968). 5 Marshall—a thirty-two-year-old light-skinned black man, 5’8” in

height, and weighing around 180 pounds—emerged from the driver’s side of the

vehicle. He was shirtless, wearing black shorts, sweating profusely, and appeared

nervous. Ivey, also a black man wearing black shorts, exited the vehicle. Deputy

Horne asked the two men what they were doing, and they explained that they had

       3
          The following facts derive primarily from Deputy Horne’s testimony at trial.
       4
          Deputy Horne testified that “[c]ommonly, people . . . put those cardboard plates in their
window. Once they, like, lose a tag and they know their tag number, and they would write their
tag number on that cardboard plate and display it. But it’s not an actual plate.”
        5
          Under Terry, the Supreme “Court carved out an exception to the Fourth Amendment’s
default rule that all seizures must be supported by probable cause and held that officers could
‘conduct a brief, investigatory stop when the officer has a reasonable, articulable suspicion that
criminal activity is afoot.’” United States v. Valerio, 718 F.3d 1321, 1324 (11th Cir. 2013)
(quoting Illinois v. Wardlow, 528 U.S. 119, 123, 120 S. Ct. 673, 675, 145 L. Ed. 2d 570 (2000)).
                                                4
                Case: 13-13775        Date Filed: 07/12/2016       Page: 5 of 43


been changing a flat tire. Deputy Horne patted down the two men and did a

cursory search of the truck for officer safety. Deputy Horne did not find any

weapons on the two men or in the truck, but did find a purple t-shirt. Deputy

Horne called the on-scene supervisor, Lieutenant Mike Bass, who was at the Pizza

Hut, to inform him of his findings and Bass instructed Horne to bring the two men

to the Pizza Hut for a possible identification.

       Deputy Horne handcuffed Marshall and Ivey and put them in the backseat of

his squad car. He drove them to the Pizza Hut, where the officers informed

Jenkins that she should not assume that either of the men was suspected of the

crime but that if she saw the perpetrator, she should identify him. At this point,

between an hour and an hour and a half had passed from the time of the robbery.

The two men remained in the backseat of the squad car while Jenkins looked at

them through a rear-door window, Marshall having donned the purple t-shirt.6

Within two or three seconds, Jenkins identified Marshall as the perpetrator of the

crime (the “Pizza Hut identification”), later stating that she had identified him by

his eyes. 7 Fingerprints were found at the scene of the crime, but none usable for

comparison purposes were Marshall’s or Ivey’s.


       6
         There is some dispute about whether Marshall was directed to put on the t-shirt or
whether he did so voluntarily.
       7
         Jenkins stated that she had particularly noticed the perpetrator’s eyes during the
commission of the crime because they struck her as “very scary, very big.” In her deposition,
Jenkins said of Marshall’s eyes: “I do know one thing, if I ever see his eyes and his face again I
would remember.” When asked, “What was it that made [her] think [that Marshall] was the
                                                 5
                Case: 13-13775        Date Filed: 07/12/2016        Page: 6 of 43


       Five months later, on November 18, 1998, Jenkins was shown a photo array

containing Marshall’s photo, wearing the same purple t-shirt that he was wearing

on the night of the robbery. There was one other man in the photo array wearing a

purple article of clothing—a purple warm-up shirt. Jenkins again identified

Marshall as the perpetrator of the crime.

                                                 B.

       On August 25, 1998, an amended information was filed in the Circuit Court

of Polk County, Florida, charging Marshall with armed robbery. After James Mel

McKinley of the Public Defender’s Office was appointed to represent him,

Marshall pled not guilty and, from August 23–25, 1999, stood trial before a jury.

Jenkins testified for the State and again identified Marshall as the perpetrator of the

crime. He was convicted, and the court sentenced him to life imprisonment as a

prison-release reoffender.8 Marshall appealed his sentence to the Second District

Court of Appeal of Florida (“DCA”). 9 The court affirmed the conviction on

September 15, 2000 as a summary disposition.10




same person [as the perpetrator]?” Jenkins responded, “Because of his eyes. . . . Just big brown
eyes that—sort of like sunken in. . . . It was really spooky, spooky eyes.” When discussing her
future presence at trial, Jenkins, distressed, stated, “I see this man in my sleep so many times, his
eyes, his face.”
        8
           See Fla. Stat. § 775.082(9)(a)(1)–(3).
        9
           Jennifer Fogle of the Public Defender’s Office represented Marshall on appeal to the
DCA.
        10
            Marshall did not seek review in the Supreme Court of Florida or the Supreme Court of
the United States.
                                                 6
                Case: 13-13775       Date Filed: 07/12/2016       Page: 7 of 43




                                               C.

       On October 25, 2002, Marshall, proceeding pro se, moved the Circuit Court

to vacate his conviction under Rule 3.850.11 His motion presented five grounds for

relief, including the one before us here—that his attorney rendered ineffective

assistance of counsel under Strickland in failing to file a pretrial motion to suppress

the Pizza Hut identification on the theory that it was obtained in violation of the

Fourth Amendment, i.e., an illegal stop, arrest, and detention.

       After the court, acting sua sponte, appointed Byron Hileman to represent

Marshall, it held an evidentiary hearing on October 12, 2007. Three witnesses

testified at the hearing: Marshall, McKinley, and Ronald Toward, an expert in the

field of criminal defense.

       McKinley, Marshall’s trial attorney, testified that, at that time of Marshall’s

trial, he had twenty-seven years of experience as a lawyer, the last fourteen of

which he served as an Assistant Public Defender. He stated that he had considered

whether Deputy Horne’s stop of Marshall and Ivey in the industrial park and his

transportation of the two men to the Pizza Hut was illegal under the Fourth

Amendment but concluded that it was not. Marshall testified that McKinley had

       11
          Marshall filed the motion pro se, but received the assistance of court-appointed
counsel to prosecute the motion.
                                                7
              Case: 13-13775      Date Filed: 07/12/2016    Page: 8 of 43


told him that “there was nothing to suppress.” Hileman, Marshall’s collateral

attorney, “candidly admitted . . . that . . . there were circumstances that ‘probably

justified’ a Terry stop in this case, [and that he] would be focusing on whether

[trial] counsel should have filed a motion to suppress based upon a claim that the

Defendant’s detention was illegally prolonged.” Toward opined as an expert that

he would have moved to suppress the Pizza Hut identification pretrial for the same

reason.

      The Circuit Court denied Marshall’s Rule 3.850 motion on January 2, 2008.

“After reviewing the depositions of Deputy Van Sciver, Deputy Horne, Lieutenant

Bass, and Ms. Jenkins, . . . as well as the testimony and evidence adduced at the

hearing regarding what defense trial counsel knew at the time,” the court, applying

Strickland, concluded that Marshall had not established that McKinley’s failure to

file a motion to suppress was deficient performance resulting in “an error ‘so

serious that he . . . was not functioning as the counsel guaranteed by the Sixth

Amendment.’” The court observed that it was “undisputed that counsel

consciously reviewed the [suppression] issue[] and then made the tactical and

strategic decisions not to pursue . . . the motion to suppress. . . . ‘[S]trategic choices

made after thorough investigation of law and facts relevant to plausible options are

virtually unchallengeable.’” Turning to Strickland’s required prejudice analysis,




                                            8
              Case: 13-13775     Date Filed: 07/12/2016   Page: 9 of 43


the court held that Marshall’s claim failed to prove that “even if counsel had filed

[a] motion to suppress, such a motion had a reasonable probability of success.”

      Marshall appealed the Circuit Court’s Strickland ruling to the DCA.

Marshall argued that McKinley should have moved the court to suppress the Pizza

Hut identification based solely on his half-hour detention following the Terry stop.

The DCA affirmed the Circuit Court’s ruling per curiam without a written opinion

on September 18, 2009.

                                          D.

      On October 18, 2010, Marshall filed his § 2254 petition in the United States

District Court for the Middle District of Florida, presenting the same ineffective-

assistance claim he had presented to the DCA. Specifically, Marshall argued that

McKinley should have moved to suppress the Pizza Hut identification because the

initial Terry stop was impermissibly extended so that it grew into a full-fledged

illegal arrest without probable cause. Marshall argued that the failure to file the

motion prejudiced his case, “because there was a reasonable probability that had

this issue been litigated the outcome of [his] case would have been different due to

the eyewitness identification testimony being the only link between the robbery




                                          9
              Case: 13-13775       Date Filed: 07/12/2016     Page: 10 of 43


and [him].” The State, in response, contended that counsel’s performance was not

objectively unreasonable under Strickland. 12

       The District Court, applying the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”), 13 specifically 28 U.S.C. § 2254(d), considered whether

Marshall had shown that the DCA’s decision was “(1) . . . contrary to, or involved

an unreasonable application of, clearly established Federal law, as determined by

the Supreme Court of the United States; or (2) . . . based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” The court concluded that based on the record before the Polk County

Circuit Court in the Rule 3.850 proceeding, and thus the DCA, Marshall had failed

to make either showing and therefore denied the writ. We granted Marshall a

certificate of appealability (“COA”), framing the issue as “[w]hether the state

courts unreasonably applied Strickland v. Washington, 466 U.S. 668, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984), in concluding that Marshall’s trial counsel did not

provide constitutionally ineffective assistance by failing to move to suppress the

evidence of the ‘show-up’ identification of Marshall.”




       12
           The State also argued that Marshall’s petition was untimely under 28 U.S.C.
§ 2244(d). The District Court rejected the argument. The State abandoned the argument in
briefing the instant appeal.
        13
           See 28 U.S.C. § 2241 et seq.
                                             10
               Case: 13-13775        Date Filed: 07/12/2016        Page: 11 of 43


                                                II.

       In his opening brief on appeal, Marshall argues14 that McKinley’s

performance was deficient under Strickland because he failed to move the Circuit

Court pretrial to suppress the Pizza Hut identification on the ground that the

identification was the fruit of a Fourth Amendment violation, i.e., Deputy Horne’s

illegal stop in the industrial park, his subsequent arrest without probable cause, and

his transportation to the Pizza Hut. At the evidentiary hearing on his Rule 3.850

motion, Marshall conceded that the stop was permissible under Terry, and he did

not question the validity of the stop in his appeal to the DCA. Marshall argued,

instead, that his detention and transportation to the Pizza Hut fell beyond Terry’s

reach. That is the argument the District Court entertained when it found that the

DCA did not unreasonably apply Strickland and Terry. 15 And it is the argument

we entertain here.


       14
            Marshall’s opening brief was filed pro se. After the State filed an answer brief,
counsel was appointed for Marshall, and counsel filed another opening brief on behalf of
Marshall. The State responded with another answer brief, and counsel filed a reply brief. Prior
to oral argument, because Marshall’s counseled brief did not contain an argument that
McKinley’s failure to raise the Fourth Amendment claim was ineffective but, instead focused on
a claim Marshall had not presented to the DCA and raised in his § 2254 petition—that McKinley
was ineffective for failing to move to suppress the Pizza Hut identification as impermissibly
suggestive in violation of the due process clause of the Fourteenth Amendment—we ordered the
parties either to adopt their original briefs (Marshall’s pro se brief and the State’s answer brief)
or provide supplemental briefing on the Fourth Amendment issue stated in the COA. Marshall’s
attorney adopted Marshall’s opening pro se brief, and the State filed an answer brief. Therefore,
Marshall’s pro se brief and the State’s answer brief, both submitted in response to our order, are
the operative briefs on appeal.
        15
            Marshall also argues that his detention and transportation to the Pizza Hut was illegal
under Florida’s “Stop and Frisk Law,” Fla. Stat. § 901.151, and that McKinley’s failure to
                                                11
               Case: 13-13775        Date Filed: 07/12/2016       Page: 12 of 43


       We assess Marshall’s argument in the same way the District Court did.16 As

AEDPA instructs, we determine whether Marshall has demonstrated that the

DCA’s affirmance of the Circuit Court’s denial of his Strickland claim

       (1) resulted in a decision that was contrary to, or involved an
           unreasonable application of, clearly established Federal law, as
           determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
           determination of the facts in light of the evidence presented in the
           State court proceeding.

28 U.S.C. § 2254(d). Marshall does not contend that the DCA’s decision was

based on an unreasonable determination of the facts. Rather, his argument is that

the decision constituted an unreasonable application of clearly established Federal

law, i.e., Strickland.

       Under § 2254(d)(1), “‘clearly established Federal law, as determined by the

Supreme Court of the United States’ . . . refers to the holdings, as opposed to the

dicta, of th[e] Court’s decisions as of the time of the relevant state-court decision.”



challenge the Pizza Hut identification on this ground constituted ineffective assistance. Marshall
did not cite this as a ground for Rule 3.850 relief; nor did he raise the point in his brief to the
DCA. The argument is unexhausted and procedurally defaulted. See Ward v. Hall, 592 F.3d
1144, 1156 (11th Cir. 2010) (“[I]n order to exhaust state remedies, a petitioner must fairly
present every issue raised in his federal petition to the state’s highest court, either on direct
appeal or on collateral review.”).
        16
            The District Court reached its decision by looking over the DCA’s shoulder, so to
speak, to see whether the DCA’s application of Strickland was unreasonable under 28 U.S.C.
§ 2254(d)(1). Whether the DCA applied Strickland reasonably is a mixed question of law and
fact, and we review the District Court’s determination de novo. See Overstreet v. Warden, 811
F.3d 1283, 1286 (11th Cir. 2016) (citing Pardo v. Sec’y, Fla. Dep’t of Corr., 587 F.3d 1093,
1098 (11th Cir. 2009)).
                                                12
             Case: 13-13775      Date Filed: 07/12/2016    Page: 13 of 43
Will. v. Taylor, 529 U.S. 362, 412, 120 S. Ct. 1495, 1523, 146 L. Ed. 2d 389

(2000) (quoting 28 U.S.C. § 2254(d)(1)). “‘A state court decision involves an

unreasonable application of [a] Supreme Court [holding] “if the state court

identifies the correct governing legal rule from [Supreme Court] cases but

unreasonably applies it to the facts of the particular state prisoner’s case.”’”

Overstreet v. Warden, 811 F.3d 1283, 1286 (11th Cir. 2016) (third alteration in

original) (first quoting Bottoson v. Moore, 234 F.3d 526, 531 (11th Cir. 2000), and

then quoting Williams v. Taylor, 529 U.S. 362, 407–08, 120 S. Ct. 1495, 1520, 146
L. Ed. 2d 389). For “a state court’s application of [Supreme Court] precedent” to

be “‘unreasonable,’ the state court’s decision must have been more than incorrect

or erroneous. The state court’s application must have been ‘objectively

unreasonable.’” Wiggins v. Smith, 539 U.S. 510, 520–21, 123 S. Ct. 2527, 2535,

156 L. Ed. 2d 471 (2003) (citations omitted). “[I]t is not an unreasonable

application of clearly established Federal law for a state court to decline to apply a

specific legal rule that has not been squarely established by [the Supreme] Court.”

Harrington v. Richter, 562 U.S. 86, 101, 131 S. Ct. 770, 786, 178 L. Ed. 2d 624

(2011) (first alteration in original) (emphasis added) (quotation marks omitted)

(quoting Knowles v. Mirzayance, 556 U.S. 111, 122, 129 S. Ct. 1411, 1419, 173 L.

Ed. 2d 251 (2009)). And “even a strong case for relief does not mean the state

court’s contrary conclusion was unreasonable.” Id. at 102, 131 S. Ct. at 786.

                                          13
             Case: 13-13775     Date Filed: 07/12/2016    Page: 14 of 43


      As these cases demonstrate, § 2254(d) “is a ‘difficult to meet’ and ‘highly

deferential standard for evaluating state-court rulings, which demands that state-

court decisions be given the benefit of the doubt.’” Cullen v. Pinholster, 563 U.S.
170, 181, 131 S. Ct. 1388, 1398, 179 L. Ed. 2d 557 (2011) (citation omitted)

(quoting Richter, 562 U.S. at 102, 131 S. Ct. at 786 and Woodford v. Visciotti, 537
U.S. 19, 24, 123 S. Ct. 357, 360, 154 L. Ed. 2d 279 (2002) (per curiam)).

      When a petitioner makes an ineffective-assistance-of-counsel claim, the

relevant Supreme Court law under 28 U.S.C. § 2254(d)(1) is Strickland v.

Washington. To succeed on a Strickland claim, the petitioner has to show both that

his counsel’s performance was deficient and that that deficient performance was

prejudicial—that is, that there is a “reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 687, 694, 104 S. Ct. at 2064, 2068.

      “There is a strong presumption that counsel’s performance falls within the

‘wide range of professional assistance’[;] the defendant bears the burden of

proving that counsel’s representation was unreasonable under prevailing

professional norms and that the challenged action was not sound strategy.”

Kimmelman v. Morrison, 477 U.S. 365, 381, 106 S. Ct. 2574, 2586, 91 L. Ed. 2d
305 (1986) (quoting Strickland, 466 U.S. at 689, 104 S. Ct. at 2065). “[S]trategic

choices made after thorough investigation of law and facts relevant to plausible

                                          14
               Case: 13-13775     Date Filed: 07/12/2016    Page: 15 of 43


options are virtually unchallengeable.” Strickland, 466 U.S. at 690, 104 S. Ct. at

2066.

        Where, as here, the relevant allegation is that counsel “fail[ed] to litigate a

Fourth Amendment claim competently . . . the defendant must also prove that his

Fourth Amendment claim is meritorious and that there is a reasonable probability

that the verdict would have been different absent the excludable evidence in order

to demonstrate actual prejudice.” Morrison, 477 U.S. at 375, 106 S. Ct. at 2583

(emphasis added).

        “The standards created by Strickland and § 2254(d) are both highly

deferential, and when the two apply in tandem, review is doubly so.” Overstreet,
811 F.3d at 1287 (quotation marks omitted) (quoting Richter, 562 U.S. at 105, 131

S. Ct. at 788). Under § 2254, we must evaluate the highest state-court decision that

evaluated the claim “on the merits.” 28 U.S.C. § 2254(d); Newland v. Hall, 527
F.3d 1162, 1199 (11th Cir. 2008). Here, that is the DCA’s per curiam affirmance

of the Rule 3.850 trial court’s denial of the Rule 3.850 motion. See Pinholster, 563
U.S. at 187–88, 131 S. Ct. at 1402; Richter, 562 U.S. at 98, 131 S. Ct. at 784.

Because the DCA did not give reasons for its summary affirmance, if there was

any reasonable basis for the state court to deny relief, we are bound to affirm the

denial of the petition. Pinholster, 563 U.S. at 187–88, 131 S. Ct. at 1402; Richter,
562 U.S. at 98, 131 S. Ct. at 784.

                                            15
               Case: 13-13775       Date Filed: 07/12/2016        Page: 16 of 43


       With the foregoing principles in hand, we proceed to evaluate Marshall’s

claim that McKinley was ineffective under Strickland in failing to seek the

suppression of the Pizza Hut identification.

                                               III.

       Marshall contends that the Terry stop evolved into a full-fledged arrest

without probable cause; therefore, McKinley was constitutionally deficient in

failing to move the trial court to suppress the Pizza Hut identification as fruit of an

illegal arrest. The problem with Marshall’s argument is that he cannot show that

Supreme Court law at the time held that his seizure went beyond the scope of a

Terry stop and into the realm of an illegal arrest. Absent such showing, he cannot

establish that the DCA’s rejection of his Strickland claim constituted “an

unreasonable application of, clearly established Federal law.” 28 U.S.C.

§ 2254(d)(1).

       At the time Marshall’s conviction became final, the Supreme Court cases

most closely on point were Dunaway v. New York, 442 U.S. 200, 99 S. Ct. 2248,

60 L. Ed. 2d 824 (1979), Florida v. Royer, 460 U.S. 491, 103 S. Ct. 1319, 75 L.

Ed. 2d 229 (1983) (plurality opinion), and Hayes v. Florida, 470 U.S. 811, 105 S.

Ct. 1643, 84 L. Ed. 2d 705 (1985).17 In Dunaway, the Supreme Court held that a


       17
          In his pro se brief, Marshall also points us to Kaupp v. Texas, 538 U.S. 626, 123 S. Ct.
1843, 155 L. Ed. 2d 814 (2003) (per curiam), and United States v. Virden, 488 F.3d 1317 (11th
Cir. 2007). However, the law that we are to consider when evaluating the DCA’s decision is
                                               16
                Case: 13-13775        Date Filed: 07/12/2016        Page: 17 of 43


violation of the Fourth Amendment occurred when police seized the defendant

without probable cause and transported him to a police station for

interrogation. 442 U.S. at 216, 99 S. Ct. at 2258. In finding there to be a Fourth

Amendment violation, the Supreme Court focused on the facts that the defendant

was “transported to a police station and placed in an interrogation room.” Id. at

212, 99 S. Ct. at 2256. The Supreme Court later identified “[t]he pertinent facts

relied on by the Court in Dunaway” to be that: “(1) the defendant was taken from a

private dwelling; (2) he was transported unwillingly to the police station; and



Supreme Court holdings that existed at the time that the conviction became final. 28 U.S.C. §
2254(d)(1); Williams, 529 U.S. at 390, 120 S. Ct. at 1511. Marshall’s conviction became final in
2000, meaning that neither the trial court nor the DCA had these cases available to them when
considering Marshall’s Strickland claim. And, Eleventh Circuit law, though useful in
illuminating Supreme Court law at the time, is not decisive when evaluating the DCA’s
application of Supreme Court law. In any event, Kaupp is distinguishable from the case at hand.
In Kaupp, a Fourth Amendment violation was found where police arrested the defendant in his
home in the middle of the night without probable cause and, while transporting him to the police
station for questioning, stopped briefly at a crime scene where a body had been recently found.
538 U.S. at 628–29, 123 S. Ct. at 1845. The Supreme Court stated that “[s]uch involuntary
transport to a police station for questioning is ‘sufficiently like arres[t] to invoke the traditional
rule that arrests may constitutionally be made only on probable cause.’” Id. at 630, 123 S. Ct. at
1845 (emphasis added) (second alteration in original) (quoting Hayes, 470 U.S. at 816, 105 S.
Ct. at 1647). The instant case is distinguishable from Kaupp because here, Horne’s primary goal
was to transport Marshall and Ivey to the Pizza Hut for identification, rather than to a police
station for questioning.
        In Virden, the defendant’s vehicle was seized without probable cause in violation of the
Fourth Amendment when the police transported it and the defendant to another location to
perform a canine sniff. 488 F.3d at 1320–22. In Virden, admittedly, it appears that we have held
that investigatory transportations transcend the allowable scope of a Terry stop. 488 F.3d at
1321. Nonetheless, this does not show that the Supreme Court had foreclosed these
transportations. Under AEDPA, when “the precise contours of [a] right remain unclear, state
courts enjoy broad discretion in their adjudication of a prisoner’s claims.” Woods v. Donald, 575
U.S. __, __, 135 S. Ct. 1372, 1377, 191 L. Ed. 2d 464 (2015) (per curiam) (alteration in original)
(quotation marks omitted) (quoting White v. Woodall, 572 U.S. __, __, 134 S. Ct. 1697, 1705,
188 L. Ed. 2d 698 (2014)).
                                                 17
             Case: 13-13775     Date Filed: 07/12/2016      Page: 18 of 43


(3) he there was subjected to custodial interrogation resulting in a confession.”

United States v. Sharpe, 470 U.S. 675, 684 n.4, 105 S. Ct. 1568, 1574 n.4, 84 L.

Ed. 2d 605 (1985). None of those facts is present here.

      Similarly, in Royer, the Fourth Amendment was violated when, without

probable cause, police transported the defendant to a police room in an airport and

his searched his luggage. 460 U.S. at 494, 507, 103 S. Ct. at 1322, 1329.

Nonetheless, the Court stated that “there are undoubtedly reasons of safety and

security that would justify moving a suspect from one location to another during an

investigatory detention.” Id. at 504, 103 S. Ct. at 1328.

      In Hayes, a Fourth Amendment violation occurred when police transported

the defendant to a police station without probable cause for fingerprinting. 470
U.S. at 814–15, 105 S. Ct. at 1646. There the Court reiterated “that transportation

to and investigative detention at the station house without probable cause or

judicial authorization together violate the Fourth Amendment.” Id. at 815, 105 S.

Ct. at 1646 (emphasis added). The Court went on to state that its

      view continues to be that the line is crossed when the police, without
      probable cause or a warrant, forcibly remove a person from his home
      or other place in which he is entitled to be and transport him to the
      police station, where he is detained, although briefly, for investigative
      purposes.

Id. at 816, 105 S. Ct. at 1647 (emphasis added).




                                         18
               Case: 13-13775       Date Filed: 07/12/2016       Page: 19 of 43


       Dunaway, Royer, and Hayes each involved the transportation of the

defendant beyond the initial site of the stop without probable cause, as we assume

happened here. However, in stark contrast to the present case, in each of these

cases the defendant was transported to a police station or official room for

questioning or fingerprinting. None of these cases involves a defendant being

transported a short distance—less than a mile—to the scene of a crime for possible

identification.

       Further lending support to the proposition that Supreme Court law was, and

still remains, murky as to whether the Fourth Amendment is violated when a

defendant is transported to a crime scene for identification purposes as part of a

Terry stop is a case from our sister circuit: United States v. McCargo, 464 F.3d 192

(2d Cir. 2006). In McCargo, the Second Circuit found there to be no Fourth

Amendment violation when police had planned to transport the defendant to the

scene of an attempted burglary for identification purposes.18 464 F.3d at 195, 199.



       18
            Prior to transporting the defendant, the officers performed a pat-down for officer
safety pursuant to the police department’s policy requiring pat-downs before placing individuals
in police vehicles. United States v. McCargo, 464 F.3d 192, 196 (2d Cir. 2006). The officers
discovered a gun in the defendant’s waistband, and the defendant was arrested and taken to
police headquarters. Id. The defendant was therefore never taken to the site of the burglary. He
was indicted for possessing a firearm as a convicted felon in violation of 18 U.S.C. §§ 922(g)(1)
and 924(a)(2). Id. The Second Circuit assumed that the officers did not have a reasonable
suspicion that the defendant was armed but instead considered whether the pat-down could be
justified solely on the departmental policy and the special interests at stake when transporting
suspects. Id. at 199. Therefore, preliminary to the question of whether the pat-down was legal
was the question of whether the planned transportation was legal. Id. The Second Circuit
ultimately held that
                                               19
               Case: 13-13775       Date Filed: 07/12/2016      Page: 20 of 43


First, the Second Circuit held that the officers had a reasonable, articulable

suspicion to stop the defendant because they “spotted [the defendant] walking

alone in a high-crime area where no other pedestrians were about.” Id. at 197. It

was just a few minutes after the burglary attempt and the defendant was only two

hundred feet away from the crime scene. Id. With regard to the legality of the

planned transportation for identification purposes, the Second Circuit held that

“having good reason to think that [the suspect] might have something to do with

the crime, we think it reasonable for the police to decide to extend the Terry stop

briefly to transport [the defendant] to the crime scene to see whether he could be

identified by the victim.” Id. at 198. According to the Second Circuit, if “the

police have a reasonable suspicion that a person was involved in a crime, they do

not violate the Fourth Amendment rights of a suspect if they stop the suspect and

transport him a short distance to the scene of the crime in furtherance of a

legitimate law-enforcement purpose.”19 Id. at 199.




        in cases where the police may lawfully transport a suspect to the scene of the
        crime in the rear of a police car, the police may carry out a departmental policy,
        imposed for reasons of officer safety, by patting down that person. Because the
        police have a legitimate law-enforcement reason to transport a suspect, we see
        little danger that policies such as these might be used as a pretext for a
        suspicionless frisk.
Id. at 202.
        19
            The Second Circuit in McCargo cites two Supreme Court cases to support this
statement: United States v. Place, 462 U.S. 696, 103 S. Ct. 2637, 77 L. Ed. 2d 110 (1983), and
Pennsylvania v. Mimms, 434 U.S. 106, 98 S. Ct. 330, 54 L. Ed. 2d 331 (1977) (per curiam).
Place held that property may be temporarily seized without probable cause in accordance with
                                               20
               Case: 13-13775       Date Filed: 07/12/2016       Page: 21 of 43


       It makes good sense for transportations for identification to be allowable as

part and parcel of Terry stops. The purpose of a Terry stop is to verify or dispel

the officer’s suspicion of wrongdoing as soon as possible so that the stopped

person is quickly free to continue on his way. See Royer, 460 U.S. at 500, 103 S.

Ct. at 1325–26. Minimally invasive transportations for identification like the ones

in McCargo and here are completed quickly and with minor inconvenience to the

defendant. If the defendant is not identified, he is free to continue on his way. If

he is identified, the police may have apprehended the criminal quickly.

       “Admittedly,” there may be some “difficult line-drawing problems in

distinguishing an investigative stop from a de facto arrest. Obviously, if an

investigative stop continues indefinitely, at some point it can no longer be justified

as an investigative stop.” Sharpe, 470 U.S. at 685, 105 S. Ct. at 1575. But the

Supreme Court has declined to apply a rigid rule when determining whether a

seizure is appropriately analyzed as a Terry stop or an arrest. United States v.

Hardy, 855 F.2d 753, 759 (11th Cir. 1988) (“[I]n distinguishing a true investigative

stop from a de facto arrest, we must not adhere to ‘rigid time limitations’ or ‘bright

line rules.’” (quoting Sharpe, 470 U.S. at 685, 105 S. Ct. at 1575)). At the time


Terry. Though ultimately concluding that the limits of a Terry stop had been exceeded in that
case, the Supreme Court briefly entertained the idea that a transportation in some circumstances
need only be supported by a reasonable, articulable suspicion of wrongdoing: “[T]he police may
confine their investigation to an on-the-spot inquiry[] . . . or transport the property to another
location.” Place, 462 U.S. at 705–06, 103 S. Ct. at 2643–44. In Mimms, a police officer ordered
a driver out of a vehicle during a Terry stop. 434 U.S. at 109, 98 S. Ct. at 332.
                                               21
             Case: 13-13775     Date Filed: 07/12/2016    Page: 22 of 43


Marshall’s conviction became final, none of the Supreme Court cases discussing

transportation of a defendant without probable cause confronted the situation here,

where the defendant was transported to the scene of a crime for the purpose of

identification. Rather, all of the available cases discuss transportation, either

directly or indirectly, to an official police room for questioning or fingerprinting.

No Supreme Court law extant at the time Marshall’s conviction became final

declared that a Terry stop like the one here constituted a full-blown arrest.

McKinley reviewed the issue and could have reasonably concluded that a motion

to suppress the Pizza Hut identification would have failed.

      Alternatively, McKinley’s failure to file a motion to suppress on Fourth

Amendment grounds did not render his performance deficient because Marshall

could not show that the Fourth Amendment exclusionary rule would

unquestionably have barred the Pizza Hut identification even if the detention and

transportation violated the Fourth Amendment. The exclusionary rule precludes the

introduction into evidence of the fruit of a search or seizure in violation of the

Fourth Amendment. Wong Sun v. United States, 371 U.S. 471, 484–85, 83 S. Ct.
407, 415–16, 9 L. Ed. 2d. 441 (1963). However, not

      all evidence is “fruit of the poisonous tree” simply because it would
      not have come to light but for the illegal actions of the police. Rather,
      the more apt question in such a case is whether, granting
      establishment of the primary illegality, the evidence to which instant
      objection is made has been come at by exploitation of that illegality or

                                          22
             Case: 13-13775     Date Filed: 07/12/2016    Page: 23 of 43


      instead by means sufficiently distinguishable to be purged of the
      primary taint.

Id. at 487–88, 83 S. Ct. at 417 (quotation marks omitted).

      The Supreme Court cases at the time that come closest to showing that an

identification made after the defendant has been illegally detained would have been

suppressed are Johnson v. Louisiana, 406 U.S. 356, 92 S. Ct. 1620, 32 L. Ed. 2d
152 (1972), and United States v. Crews, 445 U.S. 463, 100 S. Ct. 1244, 63 L. Ed.
2d 537 (1980). In Johnson, the Supreme Court held that a line-up identification

obtained following an illegal arrest need not have been excluded because the

identification had not been obtained by exploiting the illegal arrest; instead, it had

been obtained under circumstances that purged the primary taint of the illegal

arrest. 406 U.S. at 365, 92 S. Ct. at 1626. Those circumstances were the

defendant’s representation by counsel and presentation before a magistrate judge to

advise him of his rights and to set bail. Id. In Crews, the Supreme Court held that

an in-court identification of a defendant by a victim did not need be suppressed as

fruit of an illegal arrest, because the victim’s identification did not stem from the

police’s illegal conduct. 445 U.S. at 470–73, 100 S. Ct. at 1249–51.




                                          23
               Case: 13-13775       Date Filed: 07/12/2016      Page: 24 of 43


       Additionally, a case from the former Fifth Circuit20 illuminates Supreme

Court law at the relevant time: Passman v. Blackburn, 652 F.2d 559 (5th Cir. Unit

A Aug. 1981). In Passman, two men, later identified as Walter Burnette and

Glenn Passman, gained entry to a home, committing robbery and sexual assault.

Id. at 563–64. The two men fled the home, and a description of them was radioed

to police in the area. Id. at 564. That night, Passman was arrested in his home and

taken to the police station, where he was identified by a member of the family as

one of the perpetrators of the crimes. Id. at 564–65. The former Fifth Circuit held

that even though probable cause to arrest Passman was lacking, evidence that a

family member identified him following his arrest on the night of the crime was

not fruit of an illegal arrest that had to be excluded because the identification

stemmed from the family member’s personal identification of the defendant, not

from the illegal arrest.21 Id. at 565.


       20
             Cases of the former Fifth Circuit handed down before October 1, 1981 have been
adopted as binding precedent in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d
1206, 1209 (11th Cir. 1981) (en banc).
         21
             The Passman Court stated that the identification “ha[d] a source independent of the
illegal seizure,” that is, the family member’s “face to face contact with” Passman. Passman, 652
F.2d at 565. Her
         identification testimony was not derived in fact from the illegal police action. Nor
         [wa]s this a situation where an illegal search is conducted to discover the witness.
         The Supreme Court has “declined to adopt a ‘per se’ or ‘but for’ rule that would
         make inadmissible any evidence, whether tangible or live witness testimony,
         which somehow came to light through a chain of causation that began with an
         illegal arrest.” The basis of [her] testimony [wa]s her personal observation, the
         testimony d[id] not derive from the illegal arrest.
Id. (citations omitted) (quoting United States v. Ceccolini, 435 U.S. 268, 276, 92 S. Ct. 1054,
1060, 55 L. Ed. 2d 268 (1978)).
                                              24
               Case: 13-13775        Date Filed: 07/12/2016       Page: 25 of 43


       Here, McKinley, a lawyer with twenty-seven years of experience and

fourteen years of experience at the Public Defender’s office, could have reasonably

believed that the Pizza Hut identification were not fruit of an illegal seizure

because, as in Passman, an independent source for the identification existed:

namely, Jenkins’s observation of Marshall. 22 Cf. Chandler v. United States, 218
F.3d 1305, 1316 (11th Cir. 2000) (en banc) (“When courts are examining the

performance of an experienced trial counsel, the presumption that his conduct was

reasonable is even stronger.”). The identification of Marshall arguably did not

derive from the seizure and transportation, rather, it plausibly derived from

Jenkins’s close-up 23 “personal observation” of Marshall and her very specific

memory of his eyes. See id.

       Overall, Marshall had a plausible Fourth Amendment claim, but even “a

good Fourth Amendment claim alone will not earn a prisoner federal habeas relief.

Only those habeas petitioners who can prove under Strickland that they have been

denied a fair trial by the gross incompetence of their attorneys will be granted the

writ.” Morrison, 477 U.S. at 382, 106 S. Ct. at 2586–87; see also Richter, 562

U.S. at 102, 131 S. Ct. at 786 (“It bears repeating that even a strong case for relief


       22
            Jenkins’s observation of Marshall, as described in the BOLO, admittedly raises
concerns over the reliability of her observation. But, McKinley did question Jenkins about her
inaccurate description during cross-examination.
         23
             Jenkins was across the two-foot counter from the perpetrator during the encounter and
testified during the trial that she was about as far from the perpetrator as she was from the court
reporter.
                                                25
             Case: 13-13775      Date Filed: 07/12/2016    Page: 26 of 43


does not mean the state court’s contrary conclusion was unreasonable. If this

standard is difficult to meet, that is because it was meant to be.” (citation omitted)).

Assuming that Marshall has shown that his seizure without probable cause was in

violation of the Fourth Amendment, he has not established that the Pizza Hut

identification would have been suppressed as fruit of the illegal seizure. See

Woods v. Donald, 575 U.S. __, __, 135 S. Ct. 1372, 1377, 191 L. Ed. 2d 464

(2015) (per curiam) (“[W]here the precise contours of [a] right remain unclear,

state courts enjoy broad discretion in their adjudication of a prisoner’s claims.”

(second alteration in original) (quotation marks omitted) (quoting White v.

Woodall, 572 U.S. __, __, 134 S. Ct. 1697, 1705, 188 L. Ed. 2d 698 (2014))); cf.

id. (noting that because no Supreme Court “cases confront ‘the specific question

presented by this case,’ the state court’s decision could not be ‘contrary to’ any

holding from [the Supreme Court.]” (quoting Lopez v. Smith, 574 U.S. __, __, 135
S. Ct. 1, 4, 190 L. Ed. 2d 1 (2014) (per curiam))). Therefore, the DCA could have

reasonably determined that McKinley was not ineffective in failing to pursue a

motion to suppress the Pizza Hut identification. Cf. Strickland, 466 U.S. at 690,

104 S. Ct. at 2066 (“[S]trategic choices made after thorough investigation of law

and facts relevant to plausible options are virtually unchallengeable.”). The DCA’s

decision that McKinley was not ineffective for failing to pursue a motion to

suppress the Pizza Hut identification based on a violation of the Fourth

                                          26
             Case: 13-13775     Date Filed: 07/12/2016   Page: 27 of 43


Amendment was not an unreasonable application of Supreme Court law. Because

Marshall has not shown that McKinley rendered deficient performance, we need

not reach the issue of prejudice.



                                        IV.

      For the foregoing reasons, the District Court’s denial of Marshall’s petition

is AFFIRMED.

      AFFIRMED.




                                         27
             Case: 13-13775    Date Filed: 07/12/2016    Page: 28 of 43


ROSENBAUM, Circuit Judge, concurring:

      Johnny Marshall has already spent seventeen years in jail for a $261 robbery

that he very well may not have committed. And after our decision today, he may

spend the rest of his life there. But Marshall’s attorney almost certainly could have

prevented Marshall’s conviction, had he done what any other competent attorney

would have on this record: pursued a motion to suppress the illegally obtained sole

eye-witness’s identification of Marshall, an identification that the same witness’s

earlier description of Marshall squarely contradicted.

      I write separately because I believe that Marshall was denied effective

assistance of counsel, in violation of the Sixth Amendment. Nevertheless, despite

the weak evidence underlying Marshall’s conviction and the substantial error his

trial counsel made, I agree with the Majority’s ultimate conclusion that 28 U.S.C. §

2254 offers Marshall no relief.     Whether because of § 2254’s strict statutory

exhaustion requirements or its highly deferential standard of review of state-court

decisions, we have no choice but to deny Marshall’s claim. At this point, any

potential relief Marshall might obtain must come from the state, such as an act of

clemency by the state’s executive branch.

                                         I.

      Thin. That’s a generous way to describe the evidence against Marshall. The

                                         28
               Case: 13-13775       Date Filed: 07/12/2016      Page: 29 of 43


only evidence tying Marshall to the robbery consists of Geraldine Jenkins’s

identification of him. But Jenkins—the Pizza Hut employee who was present

during the robbery—identified Marshall within about an hour of providing a

description of the robber that bore about as much resemblance to Marshall’s actual

appearance as broccoli does to carrots. Both are in the same general category—

men and vegetables, respectively—but that’s where the similarities end.

       Jenkins said the robber was roughly 5’4” and weighed about 115 pounds, but

Marshall is 5’8” and weighed no less than 178 pounds at the time of the robbery.

Even setting aside the difference in height, Jenkins described a man who, by

objective standards, would have been underweight, but Marshall was, in fact,

overweight by objective standards when the robbery occurred.1

       The discrepancies between Jenkins’s description of the robber and

Marshall’s actual appearance did not end there. Jenkins characterized the robber as

a dark-complexioned black man, but Marshall has a light complexion; Jenkins


       1
          According to the United States Department of Health and Human Services National
Institutes of Health’s (“NIH”) body mass index (“BMI”) calculator, see
http://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm (last visited July 1,
2016), a 5’4” person weighing 115 pounds has a BMI of 17.9, while a 5’8” person weighing 178
pounds has a BMI of 27.1. NIH’s website describes those with BMI scores “[b]elow 18.5” as
“[u]nderweight” and those with BMI scores between 25.0 and 29.9 as “[o]verweight” (those with
scores     between      18.5     and     24.9     are      characterized      as     “[n]ormal”).
http://www.nhlbi.nih.gov/health/educational/lose_wt/risk.htm (last visited July 1, 2016). Though
Jenkins stated that the robber had a “medium” build—a subjective description—her objective
description described an underweight man. And, in any case, Jenkins did not describe an
overweight man, like Marshall was.


                                               29
             Case: 13-13775        Date Filed: 07/12/2016   Page: 30 of 43


estimated that the robber was about 22 years old, but Marshall was 31 at the time;

Jenkins characterized the robber’s teeth as “normal,” but Marshall has an overbite

and “very crooked teeth that are immediately obvious as soon as you look at his

teeth when he opens his mouth.” Jenkins reported that the robber wore a white

painter’s cap, but Marshall neither wore nor was found with a white hat of any type

or a painter’s cap of any color.

       During her testimony, Jenkins insisted that the robber’s shirt had a word

written in white letters on the left shoulder, but Marshall was shirtless when he was

found, and neither of the two shirts discovered with him had writing on the

shoulder. In fact, Jenkins expressly denied that the robber wore either of the shirts

recovered with Marshall.

       Jenkins said the robber showed her a gun with a black handle and a “brown

trim plate,” but Marshall had no gun with him when he was found; Jenkins stated

that she gave the robber about $260, but Marshall did not have the stolen money

when he was found; and Jenkins recalled that no vehicle was waiting for the robber

outside the store, but Marshall was in his truck when law enforcement encountered

him.

       Not only did officers fail to find the hat, shirt, gun, and money with

Marshall, but hours of scouring the entire area within a one-block perimeter of

where Marshall was found—including with the aid of a police K-9 unit—did not

                                            30
               Case: 13-13775      Date Filed: 07/12/2016       Page: 31 of 43


turn up any of these items or any other evidence linking Marshall to the robbery in

any way. So the facts about Marshall and what was found—or more accurately,

not found—in his possession paint a stark contrast from Jenkins’s detailed

description of the robber. And they do so even though Jenkins had learned before

the robbery to take notice of “all the details” about any robber’s appearance that

she could, such as the height, weight, and distinguishing features; the store was

brightly lit when the robbery occurred; and only roughly a two-foot counter

separated Jenkins from the robber.                  Significantly, Jenkins’s problematic

identification of Marshall was the only direct evidence entered against him at trial.2

                                              II.

       Jenkins identified Marshall three times: (1) on the night of the robbery, after

the officer drove Marshall from where his truck was found to the Pizza Hut; (2)


       2
          The only circumstantial evidence consisted of Marshall’s presence about a mile away
from the Pizza Hut, roughly an hour after the robbery. But the scene where law enforcement
found Marshall corroborated Marshall’s explanation for what he was doing there. Marshall told
the officer who stopped him that he had pulled into the lot to fix a flat tire. Consistent with
Marshall’s statement, Marshall’s truck contained a damaged tire, and Marshall was sweating
profusely—even through the top of his shorts—as if he had just changed a truck tire on a hot
June night in Florida, which, of course, it was. If Marshall was changing the tire before law
enforcement arrived, it is difficult to conceive of when he would have had time to hide the
money, the gun, the shirt, and the hat from the robbery—particularly since he likely would have
had to have hidden them more than a block away from his truck, since even a K-9 unit never
found any of these items in law enforcement’s thorough search of the one-block perimeter. In
addition to lacking the time to successfully hide these items, had Marshall been the robber, it
seems highly unlikely that he would have had the foresight to conceal them, considering that the
robber did not even take the most minimal precaution of trying to disguise his appearance during
the robbery. And if Marshall was not changing the tire, it is hard to imagine why Marshall
would have been where he was found had he committed the robbery, since he could have driven
30 miles away by that time, since the truck was apparently otherwise operational.
                                              31
             Case: 13-13775     Date Filed: 07/12/2016   Page: 32 of 43


about five months after the robbery, from a photographic lineup containing a

picture of Marshall wearing exactly the same thing he wore when Jenkins

identified him on the night of the robbery; and (3) in court during the trial, when

Marshall was the only one other than counsel sitting at the defendant’s table.

      With respect to the first identification, upon learning that he was to be

transported to the Pizza Hut, Marshall put on a purple t-shirt that was found in his

truck. Then law enforcement handcuffed Marshall and his colleague, Ben Ivey,

behind their backs, while they were at the location where Marshall’s truck was

found, and an officer put the two men into his car. The officer drove Marshall and

Ivey to the robbed Pizza Hut. Once they arrived, the officer brought Jenkins to the

back door of his car, where Marshall and Ivey were handcuffed inside, sitting

behind a partition separating the rear seat from the front seat. Since, by this point,

it was around midnight and dark, the officer shined his flashlight through the car

window and on the men. By flashlight light and through a window, Jenkins

identified Marshall, who was sitting next to the door where Jenkins was standing.

As a result of Jenkins’s identification, law enforcement arrested Marshall for the

robbery.

      Five months after the robbery, on November 18, 1998, Jenkins went to the

State Attorney’s Office and reviewed a color photo lineup of twelve men.

Included in the lineup was a picture of Marshall in his purple t-shirt, taken on the

                                         32
             Case: 13-13775    Date Filed: 07/12/2016   Page: 33 of 43


night of the robbery. Even setting aside the obvious taint that likely came from the

fact that Jenkins had seen Marshall’s face in the back of the police car on the night

of the robbery, only one other man in the lineup wore a purple shirt, but his shirt

was a turtleneck—a piece of clothing that would never be worn outside in Florida

in the middle of June, when the robbery occurred. Not surprisingly, Jenkins

identified Marshall.

      Finally, the last identification occurred in court during Marshall’s testimony.

Of course, during trial, Marshall—the sole defendant—sat at the defense table with

only his lawyer during the trial. When asked to identify the robber, Jenkins

pointed to Marshall and said, “That man right there beside [his lawyer].”

Between Marshall’s status as the only other person at the defense table and the fact

that, by this time, Jenkins had twice previously been shown Marshall’s face,

Jenkins’s in-court identification of Marshall was about as unexpected as the

mention of Voldemort in a Harry Potter novel.

      These contradicted identifications are the sole evidence tying Marshall to the

robbery.




                                         33
                 Case: 13-13775       Date Filed: 07/12/2016       Page: 34 of 43


                                                III.

       And they could have been suppressed under Florida law. Section 901.151,

Fla. Stat. 3—a law that has been on Florida’s books since 1969—prohibits a Terry

stop 4 from extending “beyond the place where it was first effected or the

immediate vicinity thereof,” upon penalty of exclusion of any evidence resulting

from a violation.5 Under the plain language of this statute, “an investigatory stop

       3
          The Majority considers only Marshall’s argument that his Terry-stop detention violated
federal law, not that it violated state law. In the Majority’s view, Marshall never raised the state-
law argument prior to filing his brief before us, so he procedurally defaulted the issue. I
respectfully disagree. During the evidentiary hearing on Marshall’s Rule 3.850 motion in the
state circuit court, Marshall asked his trial counsel, “Did you consider that at the time that the
officer had completed his search and identification procedure that his continued detention of Mr.
Marshall was illegal? That continued detention being putting him in handcuffs in the car, and
taking him two miles to another site.” (emphasis added). Then Marshall asked his trial counsel
about the applicability of Fla. Stat. § 901.151(3), inquiring specifically by statutory number
about his counsel’s knowledge of that provision. Even the judge became involved in the
discussion, and his comments indicate that he was reviewing the two-sentence statute during the
questioning. Indeed, the judge stated he “want[ed] to take a look” at the statute. He then later
described § 901.151(3) as “deal[ing] with the stop and frisk law” and noted that the provision
had last been amended in 1997. If, in fact, Marshall had procedurally defaulted this meritorious
issue, his collateral counsel would have also been ineffective. But that would not have been
actionable under § 2254 since Florida allows on direct appeal ineffective-assistance claims like
this one that may be established from the face of the trial record. See Martinez v. Ryan, ___ U.S.
___, 132 S. Ct. 1309 (2012).
       4
           Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868 (1968).
       5
           Section 901.151 provides,

                 (2) Whenever any law enforcement officer of this state encounters
                 any person under circumstances which reasonably indicate that
                 such person has committed, is committing, or is about to commit a
                 violation of the criminal laws of this state or the criminal
                 ordinances of any municipality or county, the officer may
                 temporarily detain such person for the purpose of ascertaining the
                 identity of the person temporarily detained and the circumstances
                 surrounding the person’s presence abroad which led the officer to
                 believe that the person had committed, was committing, or was
                 about to commit a criminal offense.
                                                 34
              Case: 13-13775       Date Filed: 07/12/2016      Page: 35 of 43


may not extend beyond the place of the initial encounter.” Kollmer v. State, 977
So. 2d 712, 715 (Fla. Dist. Ct. App. 2008) (citing Saturnino-Boudet v. State, 682
So. 2d 188, 193 (Fla. Dist. Ct. App. 1996); Hayes v. Florida, 470 U.S. 811, 105 S.

Ct. 1643 (1985); Dunaway v. New York, 442 U.S. 200, 216, 99 S. Ct. 2248 (1979)).

Though Kollmer referred in 2008 to this interpretation as “well settled,” it relied on

a 1996 Florida District Court of Appeal case for that proposition. See id. 1996, of

course, predates the robbery that occurred in Marshall’s case.

       In Kollmer, the defendant was found in a yard, after having run through

some woods in escaping from the crime scene. 977 So. 2d at 713-14. An officer

transported the defendant back to the crime scene for identification by the victim.

Id. at 714. Though the Florida appellate court found the initial stop to be lawful, it




              (3) No person shall be temporarily detained under the provisions
              of subsection (2) longer than is reasonably necessary to effect the
              purposes of that subsection. Such temporary detention shall not
              extend beyond the place where it was first effected or the
              immediate vicinity thereof.
              ...

              (6) No evidence seized by a law enforcement officer in any
              search under this section shall be admissible against any person
              in any court of this state or political subdivision thereof unless
              the search which disclosed its existence was authorized by and
              conducted in compliance with the provisions of subsections (2)-
              (5).

(emphasis added).



                                              35
              Case: 13-13775       Date Filed: 07/12/2016      Page: 36 of 43


concluded that the transportation of the defendant violated Fla. Stat. § 901.151(3).

Id. at 715. So the court suppressed the resulting identification. Id. Indeed, Florida

courts have interpreted § 910.151(3) as prohibiting the transportation of a

defendant without probable cause, beyond a short distance that would be

reasonably walkable.6 See, e.g., Griggs v. State, 994 So. 2d 1198, 1201 (Fla. Dist.

Ct. App. 2008) (transportation of defendant from the crime scene to the police

station was outside the “immediate vicinity” and violated § 901.151(3)); United

States v. Hannah, 98 So. 3d 226, 228 (Fla. Dist. Ct. App. 2012) (transportation of

defendant “two houses down to the crime scene” fell within the “immediate

vicinity”).

       For these reasons, Section 901.151(3) prohibits the type of transportation

that occurred in Marshall’s case. Just like in Kollmer’s case, in the absence of

probable cause, law enforcement transported Marshall by police car about a mile

away, to the scene of the crime—well beyond the “place of the initial encounter.”

Kollmer, 977 So. 2d at 193.            As a result, also as in Kollmer’s case, the




       6
         As the panel notes, we have similarly observed that the transportation of a defendant
without probable cause exceeds the parameters of a lawful Terry stop: “We have frowned upon
the movement of individuals for [purposes of investigation].” United States v. Virden, 488 F.3d
1317, 1321 (11th Cir. 2007) (citing United States v. Hardy, 855 F.2d 753, 760-61 (11th Cir.
1988); Hayes, 470 U.S. at 816, 105 S. Ct. at 1647).
                                              36
               Case: 13-13775       Date Filed: 07/12/2016      Page: 37 of 43


identification of Marshall following his illegal transportation to the scene of the

crime was inadmissible under § 901.151(6). 7

                                              IV.

       By failing to seek to suppress Jenkins’s identification of Marshall, trial

counsel rendered ineffective assistance in violation of the Sixth Amendment. The

Supreme Court established the standard for demonstrating ineffective assistance of

counsel in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). Under

that case, a petitioner must establish both deficient performance and resulting

prejudice in order to set forth a successful claim. Wiggins v. Smith, 539 U.S. 510,

521, 123 S. Ct. 2527, 2535 (2003). Trial counsel’s failure to file a suppression

motion under the circumstances in Marshall’s case easily satisfies both.

       To show deficient performance, a petitioner must establish that his counsel’s

representation “fell below an objective standard of reasonableness.” Strickland,
466 U.S. at 687-88, 104 S. Ct. at 2064. We evaluate counsel’s performance by

considering whether it was reasonable “under prevailing professional norms.”

Hinton v. Alabama, ___ U.S. ___, 134 S. Ct. 1081, 1088 (2014) (quoting

Strickland, 466 U.S. at 688, 104 S. Ct. at 2052) (internal quotation marks omitted).

While “strategic choices made after thorough investigation of law and facts

       7
          Passman v. Blackburn, 652 F.2d 559 (5th Cir. Aug. 6, 1981), on which the Majority
relies, bears not at all on the application of Fla. Stat. § 901.151. The defendant in Passman was
arrested under Louisiana law, not Florida law, so our predecessor court did not consider the
prohibitions of Fla. Stat. § 901.151.
                                               37
              Case: 13-13775     Date Filed: 07/12/2016     Page: 38 of 43


relevant to plausible options are virtually unchallengeable,” Strickland, 466 U.S. at

690, 104 S. Ct. at 2052, decisions made based on a lawyer’s unreasonable mistake

of law constitute deficient performance. Kimmelman v. Morrison, 477 U.S. 365,

385, 106 S. Ct. 2574, 2588 (1986). As the Supreme Court has explained, “An

attorney’s ignorance of a point of law that is fundamental to his case combined

with his failure to perform basic research on that point is a quintessential example

of unreasonable performance under Strickland.” Hinton, 134 S. Ct. at 1089 (citing

Williams v. Taylor, 529 U.S. 362, 395, 120 S. Ct. 1495 (2000); Kimmelman, 477
U.S. at 385, 106 S. Ct. at 2588).

      Here, counsel’s failure to file a suppression motion occurred not as a matter

of strategy, but rather, as a matter of ignorance. Had counsel performed basic

research, he would have known that Florida law supported suppression under the

facts of Marshall’s case. True, counsel attempted to couch his failure to pursue a

pretrial suppression motion as a matter of strategy. Specifically, counsel testified

during the evidentiary hearing on Marshall’s Rule 3.850, Fla. R. Crim. P., motion

that he chose not to pursue a written pretrial suppression motion “because it was a

waste of time, and [he] could do it just as effectively at trial.”

      But counsel never objected at trial to the admissibility of Jenkins’s robbery-

night identification of Marshall. So even assuming, arguendo, that foregoing a

pretrial suppression motion for the convenience of an in-trial objection constituted

                                           38
             Case: 13-13775     Date Filed: 07/12/2016   Page: 39 of 43


a reasonable strategy, counsel did not employ it in Marshall’s case. And counsel

repeatedly insisted (incorrectly) at the Rule 3.850 hearing that Florida law

foreclosed the possibility of a successful suppression motion in Marshall’s case.

Counsel even effectively admitted that he was not familiar with the contents of Fla.

Stat. § 901.151(3). Considering that the law had been in effect since 1969 and was

last amended more than a year before Marshall’s trial, basic research would have

revealed the law’s existence, and by objective standards, any reasonably competent

attorney would have sought exclusion of the identification as the fruit of a violation

of § 901.151(3).    Marshall’s trial counsel’s failure to do so was necessarily

deficient performance under Strickland.

      Counsel’s error was also highly prejudicial. Strickland prejudice occurs

when “there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Strickland, 466
U.S. at 694, 104 S. Ct. at 2068.       A “reasonable probability,” in turn, “is a

probability sufficient to undermine confidence in the outcome.” Id.

      The error in this case epitomizes prejudice. Florida courts’ interpretation of

Fla. Stat. § 901.151(3) shows that had counsel filed a suppression motion based on

the violation of that provision, the motion would have stood a good chance of

succeeding. If it had, under § 901.151(6), Jenkins’s robbery-night identification of

Marshall would have been suppressed as a fruit of the violation of § 901.151(3).

                                          39
             Case: 13-13775     Date Filed: 07/12/2016    Page: 40 of 43


And Jenkins’s photospread identification likely would have been suppressed as

well, considering the taint arising from the improper robbery-night show-up

identification, the fact that Marshall was wearing the same thing in the photo that

he wore when Jenkins originally identified him, and the fact that he was the only

one wearing a purple t-shirt in the 12-person photospread.

      If these items were suppressed, that would have left only Jenkins’s in-court

identification of Marshall. But even if the photospread identification were not

suppressed, at best, the sole evidence tying Marshall to the crime would have been

Jenkins’s photo identification five months after the robbery and her in-court

identification of Marshall more than a year after the crime—both of which were

squarely contradicted by Jenkins’s robbery-night description of the robber.

Particularly in light of the evidence suggesting that Marshall was not the

perpetrator—the fact that no gun, money, cap, or shirt with writing on the left

shoulder were found at or within a one-block perimeter of Marshall, despite the use

of a police K-9 and a multi-hour search—there is certainly a “reasonable

probability that but for counsel’s [failure to file a suppression motion], the result of

[Marshall’s trial] would have been different.” See Strickland, 466 U.S. at 694, 104

S. Ct. at 2068.




                                          40
             Case: 13-13775      Date Filed: 07/12/2016    Page: 41 of 43


      Put simply, under Strickland and its progeny, counsel’s failure to file a

suppression motion amounted to ineffective assistance of counsel, in violation of

Marshall’s Sixth Amendment right to effective counsel.

                                           V.

      But, as a federal appellate court, we do not decide the merits of Marshall’s

Strickland claim in the first instance. Instead, that is up to the Florida courts.

      Title 18, United States Code, Section 2254 severely circumscribes our

review of the Florida courts’ resolution of the claims of ineffective assistance

brought before them. As relevant here, § 2254(b) statutorily demands the state-

court exhaustion of any claim a petitioner may have before a federal court may

grant relief on that same claim. Under § 2254(b)’s exhaustion provisions, when a

petitioner identifies an issue in his § 2254 motion that he did not raise or pursue in

state court, we lack the discretion to grant relief on that claim.

      And if a petitioner overcomes the exhaustion hurdle, under 18 U.S.C. §

2254(d), we must defer to the state court’s resolution of the prisoner’s habeas

claims unless the state court’s decision “‘was contrary to’ federal law then clearly

established in the holdings of [the Supreme Court] . . . ; or . . . it ‘involved an

unreasonable application of’ such law . . . ; or . . . it ‘was based on an unreasonable

determination of the facts’ in light of the record before the state court.”

Harrington v. Richter, 562 U.S. 86, 100, 131 S. Ct. 770, 785 (2011) (citations

                                           41
               Case: 13-13775         Date Filed: 07/12/2016        Page: 42 of 43


omitted). When claims based on Strickland are at issue, such as in Marshall’s case,

our review of the state court’s decision is “doubly deferential.” Burt v. Titlow, ___

U.S. ___, 134 S. Ct. 10, 13 (2013). That is so because “[j]udicial scrutiny of

counsel’s performance must be highly deferential” under Strickland, 466 U.S. at

689, 104 S. Ct. at 2065, and §2254(d), by its terms, independently requires us to

review state-court decisions deferentially. See Cullen v. Pinholster, 563 U.S. 170,

190, 131 S. Ct. 1388, 1403 (2011).

       The Majority believes that Marshall failed to exhaust his state remedies with

respect to his claim that counsel was ineffective in violation of Strickland when he

failed to file a motion to suppress premised on § 901.151(3) and (6). Though I

respectfully disagree, it makes no difference to the outcome of Marshall’s case.

Even if Marshall sufficiently exhausted his state-court remedies on the § 901.151

issue, he cannot show that the state court’s application of Strickland’s prejudice

prong8 was contrary to or involved an unreasonable application of federal law.


       8
          The state court’s application of Strickland’s performance prong, however, was contrary
to federal law and did involve an unreasonable application of Strickland. It also was based on an
unreasonable determination of the facts in light of the record before the state court. Specifically,
the state court concluded that trial counsel had “consciously reviewed the issues and then made
the tactical and strategic decisions not to pursue either the motion to suppress or the motion to
exclude.” But during his testimony at the Rule 3.850 hearing, trial counsel offered only two
reasons for not seeking suppression that could even arguably be deemed strategic: (1) he
asserted that filing a written suppression motion “was a waste of time, and [he] could do it just as
effectively at trial,” and (2) he thought no “judge in the state of Florida” would have granted the
motion. Even assuming that objecting at trial in lieu of filing a written motion to avoid
inconvenience qualifies as “strategy,” trial counsel did not, in fact, object at trial to admission of
the fruits of the violation of Florida law. So it was plainly unreasonable for the state court to
                                                 42
               Case: 13-13775        Date Filed: 07/12/2016       Page: 43 of 43


       The state court found no prejudice because it concluded that even had a

suppression motion been filed, it would have lacked a reasonable probability of

success. I respectfully disagree with that conclusion, based on the plain language

of § 901.151(3) and (6) and the Florida caselaw construing it. But it really does

not matter what I think because Florida courts are the arbiters of Florida law. And

a Florida appellate court affirmed the state circuit court’s order. In any event, even

if the Florida courts were mistaken, an unreasonable application of Florida law is

not an unreasonable application of federal law. So it provides no basis for relief

under § 2254(d).

                                               VI.

       This case raises serious and troubling issues. Under the narrow scope of

review that § 2254 imposes on federal courts, however, we are constrained to

affirm the district court’s denial of relief.           Marshall’s potential relief, if any,

appears to lie in the hands of the state.




base its finding of strategy even in part on this explanation. In addition, the record betrays trial
counsel’s ignorance of § 901.151(3) and 6. Long before the Florida court heard Marshall’s Rule
3.850 motion, the Supreme Court established that a lawyer’s decisions based on an unreasonable
mistake of law violate Strickland’s performance prong. See Kimmelman, 477 U.S. at 385, 106 S.
Ct. at 2588. Here, counsel failed to seek suppression because of his unreasonable mistake of law
that Florida law did not provide a basis for a suppression motion in the circumstances of
Marshall’s case. In fact, however, § 901.151(3) did; it provided a very solid basis for a
suppression motion. Because the Florida court incorrectly characterized counsel’s failure to file
a suppression motion as a matter of strategy instead of as an unreasonable mistake of law, it
incorrectly and unreasonably applied Strickland’s performance prong.
                                                43